This is an action to recover upon a contract in writing by which defendant guaranteed the payment of the account of the Radio Corporation of Virginia with the plaintiffs for merchandise thereafter to be sold and delivered. *Page 821 
Defendant contends that no credit has been extended to the Radio Corporation of Virginia by the plaintiffs since the date of said contract and that therefore plaintiffs are not entitled to recover in this action.
From judgment on the verdict that plaintiffs recover nothing of defendant by this action, plaintiffs appealed to the Supreme Court.
There was no error in the trial of this action. The judgment is affirmed.
No error.